 In the Matterof THE LIMA KENTON GROCERY COMPANYandLocA*LUNIONNo.908, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUF-FEURS,STABLEMEN & HELPERS(AFL)Case No. R-0214.-Decided January 17, 1941Jurisdiction:wholesale grocery industry.Practice and Procedure:petition dismissed where no appropriate unit withinthe scope of the petition.Mr. Melvin C. Light,of Lima, Ohio, for the Company.Mr. Morris C. Taylor,of Lima, Ohio, for the Union.Mr. Louis Cokin,of counsel to the Board.DECISION'ANDORDERSTATEMENT OF THE CASEOn December 10, 1940, Local Union No. 908, International Broth-erhood of Teamsters, Chauffeurs, Stablemen & Helpers, herein calledthe Union, filed with the Regional Director for the Eighth Region(Cleveland, Ohio), a petition alleging that a question affecting com-merce had arisen concerning the representation of employees of TheLima Kenton Grocery Company, Lima, Ohio, herein called theCompany, and requesting an investigation and certification of repre-sentatives pursuant to Section 9 (c) of the National Labor RelationsAct; 49 Stat.' 449, herein called the Act.On December 12, 1940, theNational Labor Relations Board, herein called the Board, actingpursuant to Section 9 (c) of the Act and Article III, Section 3, ofNational Labor Relations Board Rules and Regulations-Series 2,as amended, ordered an investigation and authorized the RegionalDirector to conduct it and to provide. for an appropriate hearingupon due 'notice.'On December 13, 1940, the Regional Director issued 'a notice ofheating, copies of which were duly served upon the Company andtheUnion.Pursuant to notice, a hearing was held on December16, 1940; at Lima, Ohio, before Max W. Johnstone, the Trial Ex-amindr duly designated by the Board.,Full opportunity to be heard,29 N. L. R. B, No. 14.85 86DECISIONSOF NATIONALLABOR RELATIONS 'BOARDto examine and cross-examine witnesses, and to introduce evidencebearing on the issues was afforded all parties.During the courseof the hearing the Trial Examiner made several rulings on motionsand, on objections to the admission of evidence.The Board has re-viewed the rulings of -the Trial Examiner and finds that no prej-udicial errors were committed.The rulings are hereby affirmed.Upon the entire record in the case, the Board snakes the following :FINDINGS OFFACT1.THE BUSINESS OF THE CO3IPANYThe Lima Kenton Grocery Company is an Ohio corporationmaintaining two warehouses located in Lima and Kenton,'Ohio,where it is engaged in the wholesales distribution of groceries- andgeneral merchandise.During 1940 the Company purchased ' about$1,000,000 worth of the' commodities which it distributes, approxi-mately 35 percent of which were shipped to it from points outsidethe State of Ohio.During the same period the Company's salesamounted to about $1,091,000, all of which were sold to pointswithin the State of Ohio.II.THE ORGANIZATIONINVOLVEDLocal, Union No. 908, International Brotherhood of Teamsters,Chauffeurs, Stablemen & Helpers is a labor organization affiliatedwith the American Federation of Labor. It admits to membership-allwarehousemen and truck drivers working out of the Lima ware-house of the Company.III. THE APPROPRIATE UNITout of the Lima warehouse of the Company constitute a unit appro-priate for the purposes of collective bargaining.The Companycontends that all warehousemen and truck drivers working out oftheLima and Kenton warehouses of the Company constitute anappropriate bargaining unit.There are 13.employees in the unit urged by the Union and 21employees in the unit urged by the Company.A statement of theTrial Examiner during the hearing shows that nine employees havesigned application cards in the Union.The Company's offices are located at Lima, and all employees ofthe Company are hired at the Lima offices. The Company's payroll for'its Lima warehouse as well as that for the Kenton warehouse, THE LIMA KENTON GROCERY COMPANY87which is 28 miles from- Lima, are made up at Lima, and the timerecords. of the employees at the Lima and Kenton warehouses arekept at the Lima offices of the Company. The Company maintainssubstantially . identical wages, hours, and working conditions at, itsLima and Kenton warehouses, and the nature of the work at thetwo warehouses is the same. The record further discloses that amajority of the eight employees whom the Union seeks to excludefrom the unit on the ground that they do not work out of Lima,actually divide £heir working time between the Liina and Kentonwarehouses of the Company, although they customarily start theirworking day in Kenton.Under these circumstances, we believe thatthe unit urged by the Union is inappropriate for the purposes ofcollective bargaining, and we so find.IV. THE QUESTION CONCERNING REPRESENTATION'Since the bargaining unit sought to be established by the petitionisnot appropriate, as stated in Section III above, we find that ,noquestion has been raised concerning the representation of employeesof the Company in an appropriate bargaining unit.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following :CONCLUSION OF LAWNo question concerning representation of employees of The LimaKenton Grocery Company, Lima, Ohio, in a unit which is appro-priate for the purposes of collective bargaining has arisen, withinthe meaning of Section 9 (c) of the National Labor Relations Act.ORDERUpon the basis of the foregoing findings of fact and conclusionof law, the National Labor Relations Board hereby orders that thepetition for investigation and certification of representatives filedby Local Union No. 908, International Brotherhood' of Teamsters,Chauffeurs, Stablemen & Helpers, be, and it herebyis,dismissed.